Cite as 2022 Ark. 92
                 SUPREME COURT OF ARKANSAS
                                                  Opinion Delivered:   April 14, 2022

 IN RE PROPOSED AMENDMENTS TO
 ADMINISTRATIVE ORDER NO. 10




                                        PER CURIAM


         The Supreme Court Committee on Child Support has proposed changes to Administrative

Order No. 10 and the Affidavit of Financial Means.

         The Court extends its sincere gratitude to the members of the Child Support Committee

for their work. These proposals are being published for comment, and the period shall end May 12,

2022.

         Comments should be submitted in writing to: Clerk of the Arkansas Supreme Court,

Attention: Child Support Committee, Justice Building, 625 Marshall Street, Little Rock, Arkansas

72201.

                     Administrative Order No. 10 – Child Support Guidelines


Section I. Authority and Scope

        Pursuant to Act 948 of 1989, as amended, codified at Ark. Code Ann. § 9-12-312(a) and
the Family Support Act of 1988, Pub. L. No. 100-485 (1988), the Court adopted and published
Administrative Order Number 10, titled “Child Support Guidelines” (“Guidelines”). Pursuant to
Act 907 of 2019, codified at Ark. Code Ann. § 9-12-312(a)(4), the attached revised monthly
“Family Support Chart” (“Chart”) is based on an Income Shares Model. The attached Chart
therefore, supersedes any prior payor-income-based family support chart. (Section II.1 discusses
when this Administrative Order’s incorporation of the Income Shares Model affects existing child-
support orders.) This Administrative Order includes and incorporates by reference the “Forms”

Addendum: Sample Calculation, Sample Language for Child-Support Orders, Family Support
Chart, Child Support Worksheet (“Worksheet”), and the revised Affidavit of Financial Means.
        These Guidelines are based on the Income Shares Model, developed by the Child Support
Guidelines Project of the National Center for State Courts. The Income Shares Model is based on
the concept that children should receive the same proportion of parental income that they would
have received had the parents lived together and shared financial resources. The best available
economic data on child-rearing expenditures was used to develop the model. A more detailed
explanation of the Income Shares Model and the underlying economic evidence used to support it
is contained in Development of Guidelines for Child Support Orders, Report to the Federal Office of
Child Support Enforcement, September 1987 (National Center for State Courts, Denver,
Colorado). The September 2019 Review of the Arkansas Child Support Guidelines, an Analysis of
Economic Data, Development of Income Shares Charts, and Other Considerations, prepared by
Jane Venohr, Ph.D., is available at www.arcourts.gov/forms-and-publications/arkansas-child-
support-guidelines.

        Under the revised Family Support Chart, each parent’s share is that parent’s prorated share of
the two parents’ combined income. The Chart reflects the average amount of money that families
in the United States spend on their children. Differences between Arkansas prices and prices across the
United States more generally have been accounted for using an index that the U.S. Bureau of Economic
Analysis (BEA) developed. The Chart also considers and accounts for:

            •   federal and state income taxes and FICA;
            •   average child-rearing expenditures using current measurements developed by Professor
                David Betson using the Rothbarth methodology to separate the children’s share of
                expenditures from total expenditures;
            •   out-of-pocket medical expenses of $250.00 per child per year.

        The Chart excludes parental expenditures for work-related childcare, the child’s share of health
insurance premiums, and out-of-pocket medical expenses over $250.00 per child per year.

        These Guidelines and the accompanying Worksheet assume that the parent to whom
support is owed (payee parent) is spending his or her calculated share directly on the child. For
the parent with the obligation to pay support (payor parent), the pro-rata charted amount establishes
the base level of child support to be given to the payee parent. The base amount may, however,
be adjusted to account for work-related childcare expenditures, the child’s share of the health
insurance premium, out-of-pocket medical expenses exceeding $250.00 per child per year, the self-
support reserve, or other factors a court determines to be in the best interest of a child or children.



Section II. Use of the Guidelines

      There is a rebuttable presumption that the amount of child support calculated pursuant to
the most recent revision of the Family Support Chart and these Guidelines is the amount to be
awarded in any judicial proceeding for divorce, separation, paternity, guardianship, or child support.

        In addition to an initial award for child support or the modification of an existing
obligation, these Guidelines should be used to assess the adequacy of agreements for child support
and to encourage parties to settle support-related disputes in a comprehensive manner.

       These Guidelines provide calculated amounts of child support for a combined parental
gross income of up to $30,000.00 per month, or $360,000.00 per year. The child-support
                                                   2
obligation for incomes above $30,000.00 per month shall be determined by using the highest
amount in these Guidelines. The court may then use its discretion in setting an amount above that
to meet the needs of the child and the parent’s ability to provide support.

        These Guidelines assume that the payor parent has the minor child(ren) overnight in his or
her residence less than 141 overnights per calendar year.1

       1. Modification of Existing Child-Support Obligation:

        Pursuant to Act 904 of 2019, codified at Arkansas Code Annotated § 9-14-107(c)(2), “an
inconsistency between the existing child-support award and the amount of child support that results
from application of the Family Support Chart shall constitute a material change of circumstances
sufficient to petition the court for modification of child support according to the Family Support
Chart after appropriate deductions unless:

               a.      The inconsistency does not meet a reasonable quantitative standard
                       established by the State of Arkansas in accordance with subsection (a) of this
                       section;
               b.      The inconsistency is due to the fact that the amount of the current child
                       support award resulted from a rebuttal of the guideline amount and there has
                       not been a change of circumstances that resulted in the rebuttal of the
                       guidelines amount; or
               c.      The inconsistency is due solely to a promulgation to a revision of the Family
                       Support Chart.” 2

       2. Deviation from the Chart:

        All orders granting or modifying child support shall contain the court’s determination of the
payor’s income, payee’s income, recite the amount of support required under these Guidelines, and
state whether the court deviated from the presumptive child-support calculation set by the
Worksheet and these Guidelines. If an order deviates from the Guidelines amount, then the order
must explain the reason(s) for the deviation. When deciding whether the Worksheet-based amount
is unjust or inappropriate, the court must consider all the relevant factors, including what is in the
child’s or children’s best interest. A deviation from these Guidelines should be the exception rather
than the rule. If a court chooses to deviate from the Guidelines amount, th en it must make
written findings and explain the deviation. It shall be sufficient in a particular case to rebut the
presumption that the amount of child support calculated pursuant to the Worksheet is correct if the
court provides in the order a specific written finding that the Worksheet-based amount is unjust or
inappropriate. When determining whether to deviate from the Guidelines’ amount, a
court should consider the following:

               a.      Educational expenses for the child(ren) (i.e., those incurred for private or
                       parochial schools, or other schools where there are tuition or related
                       costs) and/or the provision or payment of special education needs or
                       expenses for the child(ren);

       1
        This Administrative Order presumes that a traditional visitation schedule will be less than
141 nights while a liberal visitation schedule is usually more than 141 nights.
       2
        The Section titled “Modification of Existing Child-Support Order” recites verbatim
Arkansas Code Annotated 9-14-107(c)(2).
                                                  3
               b.      The procurement and/or maintenance of life insurance, dental insurance,
                       and/or other insurance for the children’s benefit (for health insurance
                       premiums, see Section II.2 infra);
               c.      Extraordinary travel expenses for court-ordered visitation;
               d.      Significant available income of the child(ren);
               e.      The creation or maintenance of a trust fund for the children;
               f.      The support given by a parent for minor children in the absence of a court
                       order;
               g.      Extraordinary time spent with the payor parent;
               h.      Additional e x p e n s e s i n c u r r e d b e c a u s e o f natural or adopted
                       children living in the home, including stepchildren if the court finds
                       there is a court-ordered responsibility to a stepchild;
               i.      The provision for payment of work-related childcare, extraordinary
                       medical expenses for the child in excess of $250.00 per year per child,
                       and/or health insurance premiums. Ordinarily, these expenses will be
                       divided pro rata between the parents and added to the base child support
                       of the payor parent on the Worksheet. In that scenario, it shall not
                       support a deviation. However, if the court chooses not to add them in
                       the total child-support obligation, they could support a deviation; and
               j.      Any other factors that warrant a deviation.

       3. Self-Support Reserve, Minimum Order, and Deviation from the Minimum Order:

        In cases where the payor parent’s monthly gross income is less than $900.00, the Chart
applies a self-support reserve (SSR). The SSR considers the basic subsistence needs of the payor
parent and is based on the Federal Poverty Guidelines multiplied by Arkansas’s price parity.
Arkansas’s price parity is the index used to adjust the Chart to reflect Arkansas prices. If the payor
parent’s child-support amount pursuant to the chart is based solely on the payor parent’s gross
income and corresponding number of children falls within the shaded area of the Chart, then the
basic child-support obligation and the payor parent’s total child-support obligation are computed
using only the payor parent’s income. In these cases, health insurance premiums, extraordinary
medical expenses, and childcare expenses shall not be used to calculate the total child-support
obligation. However, payment of these costs by either parent may be used as a reason to deviate
from these Guidelines.

         When the payor parent’s monthly gross income is less than $900.00, a presumptive
minimum award of $125.00 per month must issue unless a party can rebut the presumptive amount
by a preponderance of the evidence. Some factors that a court may consider when deciding whether
a party has rebutted the minimum order amount include but are not limited to the following:

               a.   There is a large adjustment due to parenting time;
               b.   The payor is incarcerated (see Section II.4 below);
               c.   The payor is institutionalized due to a mental illness or other impairment;
               d.   The payor has a verified physical disability that precludes work;
               e.   The payor’s only income is Supplemental Security Income (SSI);
               f.   The payor’s ability or inability to work; or
               g.   Any other deviation factor listed above in Subsection II.2 or any income
                    imputation factor listed below in Section III.7.



                                                  4
        4 . Inc a rc e ra te d Individua ls

        Pursuant to Act 904 of 2019, codified at Arkansas Code Annotated § 9-12-312(a), § 9-14-
106(a), and § 9-14-107(a), the incarceration of a parent shall be treated as involuntary
unemployment for the purpose of establishing or modifying an award of child support.
“Incarceration” means a conviction that results in a sentence of confinement to a local jail, state or
federal correctional facility, or state psychiatric hospital for at least 180 days and excludes credit for
time served before sentencing.

Section III. Gross Income

        1. Definitions:

         “Income” means the actual gross income of the parent, if employed to full capacity, or
potential income if unemployed or underemployed as allowed under Section III.7. Gross income
is used to avoid disputes over issues of deductibility that would arise if a net income was used.

        These Guidelines presume that the parent with the legal obligation to pay support will file
federal taxes as a single individual and have only one state exemption. Adjustments have been made
in the Chart for federal and state income taxes, FICA, and average child-rearing expenditures (for
example, out-of-pocket medical expenses of $250.00 per child per year).

        The monthly child-support amount shall be converted to coincide with the payor’s receipt
of salary, wages, or other income. For purposes of computing gross monthly income, a month is
4.334 weeks. Bi-weekly means a party is paid once every two weeks, or 26 times during a calendar
year. Semi-monthly means a person is paid twice a month, or 24 times per calendar year.

       “Child Support Gross Income” means gross income—minus amounts for preexisting child-
support obligations paid to another who is not a party to the proceedings and on behalf of a child
who is not the subject of the action of the court. Child support arrearage payments shall not be
considered in determining a payor’s gross income.

        “Combined Gross Income” means the combined gross income of both parties.

        2. Gross Income Inclusions:

          “Income” is “intentionally broad and designed to encompass the widest range of sources
consistent with the State’s policy to interpret ‘income’ broadly for the benefit of the child.” Evans
v. Tillery, 361 Ark. 63, 204 S.W.3d 547 (2005); Ford v. Ford, 347 Ark. 485, 65 S.W.3d 432 (2002);
McWhorter v. McWhorter, 346 Ark. 475, 58 S.W.3d 840 (2001); Davis v. Office of Child Support
Enforcement, 341 Ark. 349, 20 S.W. 3d 273 (2000).

        Gross income includes, but is not limited to, the following:
            i. Wages, overtime pay, commissions, regularly-received bonuses, or other monies
                 from all employers or as a result of any employment (as usually reported in the
                 Medicare, wages, and tips section of the parent’s W-2).
            ii. Earnings generated from a business, partnership, contract, self-employment or
                 other similar arrangement, or from rentals.
                 (a) Income (or losses) from a corporation should be carefully examined to
                     determine the extent to which they were historically passed on to the parent
                     or used merely as a tax strategy.
                                                    5
iii. Distributed profits or payments from profit-sharing, a pension or retirement, an
     insurance contract, an annuity, trust fund, deferred compensation, retirement
     account, social security disability payments, social security retirement payments,
     unemployment compensation, supplemental unemployment benefits, disability
     insurance or benefits, or worker’s compensation.
     (a) Consider insurance or other similar payments received as compensation for lost
         earnings, but do not include payments that compensate for actual medical bills
         or for property loss or damage.
     (b) If a parent receives payments from an IRA, defined contribution, or deferred
         compensation plan, income does not include contributions to that account that
         were previously considered as the parent’s income used to calculate an earlier
         child-support obligation for a child in this case. To the extent that the funds
         received are equivalent to the amount of the funds contributed by the parent
         while paying child support, that amount should be excluded from the
         computation of gross income.
     (c)(1) When a monthly auxiliary Social Security payment is paid directly to a payee
     parent on behalf of a child(ren), that payment shall be treated as child support paid
     by the payor when:
         i) The monthly auxiliary benefit is paid from the payor’s social security
              account; and
         ii) The payor and the payee are parties to the same child support case and the
              monthly auxiliary payment will benefit those same child(ren).
         (2) If the monthly auxiliary benefit paid to the payee parent exceeds the amount
         of child support the court has ordered to be paid, then the excess benefit shall
         be treated as a gift that should not be credited against future child support or
         past due child support unless otherwise ordered by the court. If the monthly
         auxiliary payment does not satisfy the monthly child support for which the
         payor is responsible, then the payor is responsible for the difference unless the
         court finds that a deviation is warranted as set forth in Section II, Paragraph 2
         herein.
         (3) In the event that the auxiliary benefit is paid directly to the payor parent,
         then the payor parent shall use those funds to pay his or her child support
         obligation to the payee parent.
iv. Military specialty pay, allowance for quarters and rations, housing, veterans’
     administration benefits, G.I. benefits (other than education allotment), or drill pay.
     (a) If the servicemember receives housing pay and supports another home (i.e.,
         second residence), housing pay is not considered income to the individual.
v. Tips, gratuities, royalties, interest, dividends, fees, or gambling or lottery winnings.
vi. Capital gains to the extent that they result from recurring transactions.
vii. The standard (basic needs) portion of adoption subsidies for children in the case
     under consideration (do not consider the medical needs and intensive rate portion
     of the subsidy, nor the family support subsidy as income).
viii. Any money or income due or owed by another individual, source of income,
     government, or other legal entity.
ix. Income also includes the market value of perquisites (perks) received as goods,
     services, or other noncash benefit for which the parent did not pay, if they reduce
     personal expenses, and have significant value or are received regularly.
     (a) Common forms of perquisites (perks) or goods and services received in-kind
         include, but are not limited to, the following: housing, meals, or room and
         board, personal use of a company business vehicle or mileage reimbursement,
         including use between home and primary worksite, and other goods or
                                      6
                    services.
                (b) Perquisites (perks) do not include money paid by an employer for benefits like
                    tuition reimbursement, educational cost reimbursement, uniforms, and health
                    savings account (HSA) contributions.
             x. The court may consider assets available to generate income for child support. For
                example, the court may determine the reasonable earning potential of any asset at
                its market value and assess against it the current Treasury bill interest rate or some
                other similar appropriate method of computing income.

        To further this State’s policy of interpreting “income” broadly for the benefit of children, a
support order may include as its basis a percentage of a bonus to be paid in the future. The child
support attributable to a bonus amount (or another one-time source of money) shall be in addition
to the periodic child-support obligation. This child-support obligation shall terminate when the
underlying child-support obligation terminates. Variable income such as commissions, bonuses,
overtime pay, military bonuses, and dividends shall be averaged by the court over a reasonable
period of time consistent with the circumstances of the case and added to a parent's fixed salary or
wages to determine gross income. When income is received on an irregular, nonrecurring, or one-
time basis, the court may, but is not required to, average or prorate the income over a reasonable
specified period of time or require the parent to pay as a one-time support amount a percentage of
his or her nonrecurring income.

        One-time sources of money like an inheritance, gambling or lottery winning, or liquidating
a Certificate of Deposit, for example, is income for these Guidelines purposes (as detailed in the
previous paragraph). If the receipt of an asset is not sold or otherwise disposed of, however, then it
has not “realized a gain” and therefore is not income under these Guidelines.

       3. Income from Self-employment, Business Owners, Executives, and Others

      a.        Difficulty in determining income for self-employed individuals, business owners,
and others occurs for several reasons including:
              i.        These individuals often have types of income and expenses not frequently
      encountered when determining income for most people.
              ii.       Taxation rules, business records, and forms associated with business
      ownership and self-employment differ from those that apply to individuals employed by
      others. Common business documents reflect policies unrelated to an obligation to support
      one’s child.
              iii.      Due to the control that business owners or executives exercise over the form
      and manner of their compensation, a parent, or a parent with the cooperation of a business
      owner or executive, may arrange compensation to reduce the amount visible to others
      looking for common forms of income.

        b.      To determine monies that a parent has available for support, it may be necessary to
examine business tax returns, balance sheets, accounting or banking records, and other business
documents to identify additional monies a parent has available for support that were not included
as personal income. At a minimum, a self-employed parent shall provide their two most recent years
of state and federal tax returns. The parent should provide three years of tax returns when there is
a reduced, deferred, or elective income situation. Unless otherwise prohibited by law, the court
may award expert witness fees when necessary to determine self-employed parent’s income.

      c.        For income from self-employment, proprietorship of a business, or ownership or a
partnership or closely held corporation, gross income is defined as gross receipts minus ordinary and
                                                  7
necessary expenses required for self-employment or business operation, including an employer’s
share of FICA. However, the court should exclude from those expenses amounts allowed by the
Internal Revenue Service for accelerated depreciation of investment tax credits for purposes of these
Guidelines and add those amounts back in to determine gross income. In general, the court should
carefully review income and expenses from a parent’s self-employment or operation of a business
to determine actual levels of gross income available to the parent. The court’s duty is to accurately
determine a child-support obligation in every case. This amount may differ from the determination
of business income for tax purposes.

       d.      Whether organized informally, or as a corporation, a partnership, a sole
proprietorship, or other arrangement or entity, these considerations apply to all forms of self-
employment and business ownership, as well as to business executives and others who may receive
similar forms of compensation.

      e.         For purposes of this subsection, income includes amounts that were not otherwise
included as income elsewhere in this chapter. Special attention shall be given to the following forms
of compensation:
               i.        Distributed profits, profit sharing, officers’ fees and other compensation,
      management or consulting fees, commissions, and bonuses.
               ii.       In-kind income or perquisites (perks), gifts, free admission to entertainment,
      or personal use of business property. The value of these items must be based on a fair-market
      price, that is, the price a person not affiliated with the business would pay. In-kind payments
      received by a parent from self-employment or the operation of a business is income if
      the payments are significant and reduce personal living expenses.

       f.        Redirected income, or amounts treated by the business or company as if the
redirected amounts were something other than the parent’s income. Amounts include, but are not
limited to, the following:
               i.        Personal loans. Presume personal loans from a business are in fact redirected
       income, unless all the following are true: (1) the parent signed a contract or promissory note
       outlining the terms of the loan, (2) the business maintains records showing the loan owed as
       a receivable, (3) the parent makes installment payments and the present loan is paid current,
       and (4) the interest earned and repayment rate appear to be a reasonable business practice.
       Unless the presumption is overcome by a preponderance of the evidence, then a parent’s
       income includes the difference between the amount the parent repays and a repayment
       amount for a similar commercially available unsecured personal loan.
               ii.       Payments made to friends or relatives of the parent. If the business cannot
       demonstrate that the payments are equivalent to a fair market value payment for the work or
       services the friend or relative performs, then include any amount that exceeds the fair-market
       value as the parent’s income.

       g.     Reduced or deferred income. Because a parent’s compensation can be rearranged to hide
income, determine whether unnecessary reductions in salaries, fees, or distributed profits have
occurred by comparing amounts and rates to historical patterns.
                      i.       Unless the business can demonstrate legitimate reasons for a
              substantial reduction in the percentage of distributed profits, use a three-year average
              to determine the amount to include as a parent’s income.
                      ii.      Unless a business can demonstrate legitimate reasons for reductions
              (as a percentage of gross business income) in salaries, bonuses, management fees, or
              other amounts paid to a parent, use a three-year average to determine the amount
              to include as a parent’s income.
                                                  8
        h.      Business income subject to elective treatment. Income that is subject to elective status (for
example, retained income) may be considered as income after the court considers the circumstances
and history of the elective treatment, which includes but is not limited to the status prior to the
implementation of the support order. If a change in the status was made after the original election,
then a court can either choose to include the income in child-support calculations or not include it
in the calculations.

       i.       Deductions for Tax Purposes. For a variety of historical and policy reasons, the
government allows considerable deductions for business-related expenses before taxes are calculated.
Those same considerations are not always relevant to monies a parent should have available for child
support. Therefore, some deductions should be added back into a parent’s income for purposes of
determining child support. The deductions include, but are not limited to, the following:
                         i.     Rent paid by the business to the parent, if it is not counted as income
                on that parent’s personal tax return.
                        ii.     Real estate depreciation shall always be added back into a parent’s
       income when calculating support.
                        iii.    Depreciation figured at a straight-line (not accelerated) rate on a
       parent’s (not a corporation’s or partnership’s) tangible personal property, other than for
       personal vehicles or home offices, shall be deducted from income. Any parent who uses
       accelerated depreciation for tangible personal property may deduct the value of the
       straight-line depreciation amount for property other than personal vehicles or home
       offices, if the parent proves what the straight-line amounts would have been.
                        iv.     Home office expenses, including rent, hazard insurance, utilities,
       repairs, and maintenance.
                        v.      Entertainment expenses spent by the parent. Legitimate expenses
       for customers’ entertainment may be treated as deductions.
                        vi.     Travel expense reimbursements, except where such expenses are
       inherent in the nature of the business or occupation (for example, a traveling salesperson),
       and do not exceed the standard rates allowed by the State of Arkansas for employee travel.
                        vii.    Personal automobile repair and maintenance expenses.

        4. Gross Income Exclusions:

      Gross income does not include benefits received from means-tested public assistance
programs, such as Temporary Assistance to Needy Families (TANF), Supplemental Security
Income (SSI) received for self or any child; Food Stamps and General Assistance; income
derived by other household members; child support, adoption subsidy payments, and foster
care board payments received for other children not involved in the case.

        5. Spousal Support:

       If a parent paying spousal support also pays child support to the same person, then the
amount of alimony a former payee spouse may be receiving shall be reduced from the payor’s gross
income and added to the payee’s gross income for purposes of determining income under the child-
support calculation.

        6. Other Child Support Paid:

        Any previous or existing court orders requiring the payment of current child support
shall receive priority over any subsequent child-support obligation. A subsequent support
                                                     9
obligation shall not constitute the sole basis for a material change of circumstances sufficient to
support a petition to the court for modification of a prior child-support order.

       Current child support paid for the benefit of children other than those considered in
this computation, to the extent such payment or payments are required by a previous court
order, shall be deducted from gross income. Child support arrearage payments shall not be
considered in determining a payor’s gross income.

       7. Income Verification:

        The Affidavit of Financial Means and Worksheet shall be used in all family-support matters.
Each party shall exchange the Affidavit of Financial Means and Worksheet at least three days before
a hearing to establish or modify a support order. The Worksheet shall be filed in the court file and
attached to the order that includes the child-support award. The Affidavit of Financial Means shall
not be filed in the court file.

        A court may rely on suitable documentation of current earnings, preferably for at least one
month. Suitable documentation includes, but is not limited to, pay stubs, employer statements or
verifications, and receipts and expenses if the parent is self-employed.

       Verification of current earnings, whether they are reflected on the Affidavit of Financial
Means or not, can be supported with copies of the most recent federal and state tax returns that a
parent has filed.

      Income can also be verified through the Department of Workforce Services or through the
Department of Finance and Administration.

       8. Income Imputation Considerations:

       If imputation of income is ordered, the court must take into consideration the specific
circumstances of both parents, to the extent known, including such factors as the parents’ assets,
residence, employment and earnings history, job skills, educational attainment, literacy, age, health,
criminal record and other employment barriers, and record of seeking work, as well as the local job
market, the availability of employers willing to hire the parent, prevailing earnings level in the local
community, and other relevant background factors in the case.

       There is a rebuttable presumption that the payor and the payee can work full-time or
earn full-time income, and the court may calculate child support based on a determination of
potential income that would otherwise ordinarily be available to the parties.

       The court may consider a disability or the presence of young children or disabled
children who must be cared for by the parent as being a reason why a parent is unable to work.

       Although Temporary Assistance to Needy Families (TANF) and other means-tested
public assistance benefits are not included in gross income, income may be imputed to these
recipients.

       In addition to determining potential earnings, the court may impute income to any non-
income producing assets of either parent, if significant, other than a primary residence or personal
property. Examples of such assets are vacation homes (if not maintained as rental property) and idle

                                                  10
land. The current rate determined by the court is the rate at which income may be imputed to such
nonperforming assets.

Section IV. Health Insurance, Extraordinary Medical Expenses, and Childcare Costs

        Three additional child-rearing expenses—health insurance premiums, extraordinary
medical expenses, and childcare expenses—shall be added to the Worksheet and must be
considered by the court when determining the total child-support obligation. If either or both
parents carry health insurance for the child(ren), incur extraordinary medical expenses for the
child(ren), or pay for childcare expenses for one or more children who receive support, the cost of
these expenses shall be added to the Worksheet. The court may in turn add one or more of these
expenses to the basic child-support obligation as detailed below.

       1. Health insurance:

       The court shall consider provisions for the children’s health care needs through health
insurance coverage. Health insurance coverage is considered reasonable if the cost of dependent
coverage does not exceed 5% of the gross income of the parent who is to provide coverage. The
court may require coverage by one or both parents who can obtain the most comprehensive
coverage through an employer or otherwise, and at the most reasonable cost.

         If the employer provides some coverage, then only the amount the employee pays shall be
used in the calculation of support. This amount may be determined by the difference between self-
only coverage and family coverage, or the cost of medical insurance for the child. If the amounts
for self-only and family coverage cannot be verified, then the total cost of the premium may be
divided by the total number of persons covered by the policy and then multiplied by the number
of children in the support order. If the party providing coverage does not incur an additional cost
to add the child(ren), then no amount shall be added to the child-support obligation for insurance.

       2. Extraordinary Medical Expenses:

       Extraordinary medical expenses may be added to the basic child-support obligation and may
include uninsured expenses for a single illness or condition. It may include but is not limited to
reasonable and necessary costs for orthodontia, dental treatment, asthma treatment, physical therapy,
uninsured chronic health problems, and professional counseling or psychiatric therapy for diagnosed
mental disorders (including any reasonable treatment or diagnostic testing needed to diagnose
whether there is a recognized mental disorder or disability in the first place).


       3. Childcare Costs:

        The childcare costs that a parent incurs due to employment or the search for employment
is the third add-on to the Worksheet, and they may be considered in the total child-support
obligation. Childcare costs must be reasonable, not to exceed the level required to provide quality
care for child(ren) from a licensed provider.

Section V. Computation of Child Support

       1. Calculation and Use of Worksheet:


                                                 11
        Except as provided in Section II, paragraph 3, Self-Support Reserve, the gross income
of both parents shall first be determined and combined. Each parent’s share of the combined
total gross income is then determined based on their percentage of the combined income.
Next, the basic child-support obligation is determined by looking at the Chart for the parties’
combined income and the number of children they have. A presumptive child-support
obligation is then determined by adding the allowed additional monthly child-rearing expenses
(including health insurance premiums, extraordinary medical expenses, and childcare
expenses). Each parent’s share of additional child-rearing expenses is determined by multiplying
the percentage of income they have available for support, which was determined in step 1. The
total child-support obligation for each parent is determined by adding each parent’s share of
the child-support obligation with their share of allowed additional child-rearing expenses.
Lastly, the payor receives a credit for the additional child-rearing expenses that the payor is
paying out of pocket, resulting in their presumed child-support order. See the “Forms”
Addendum for a sample child-support calculation.

      The payor parent shall owe his or her presumed child-support obligation as a money
judgment of child support to payee parent.

       All orders granting or modifying child support shall contain the court’s determination of
both parents’ gross income and shall specify who is the payor parent and who is the payee parent.
Any order shall also state the amount of health insurance premiums, extraordinary medical expenses,
and childcare expenses allowed in determining the total child-support obligation. See the “Forms”
Addendum for sample language that may be used.

       2. Shared Custody Adjustment:

        In cases where the parties share approximately an equal amount of time, the parties
shall complete the Worksheet and Affidavit of Financial Means. The court shall then set
the child support obligation by offsetting the smaller obligation against the larger obligation
on the Worksheet. The parent with the larger obligation shall pay to the other parent the
difference between the two obligations. If the court determines that the Worksheet-based offset
amount is inappropriate, the court may deviate after having considered the deviation factors set
forth in Section II, Paragraph 2 above, including what is in the child’s or children’s best interest.

       In cases where the parties share less than an equal amount of time but each parent has
responsibility of the child(ren) for at least 141 overnights per calendar year, the parties shall
complete the Worksheet and Affidavit of Financial Means. The court may then consider
the time spent by the child(ren) with the payor parent as a basis for adjusting the child-
support amount from the amount determined on the Worksheet.3 In particular, in
deciding whether to apply an additional credit, the court should consider the presence
and amount of disparity between the income of the parties, giving more weight to those
disparities in the parties’ income of less than 20% and considering which parent is
responsible for the majority of the non-duplicated fixed expenditures, such as routine
clothing costs, costs for extracurricular activities, school supplies, and any other similar
non-duplicated fixed expenditures. This discretionary adjustment is based on the number
of overnights, or overnight equivalents, that a parent spends with a child pursuant to a
court order. For purposes of this section, overnight equivalents are calculated using a

       3
        The Guidelines intend for the court to deviate (in an amount to be determined) on a
case-by-case basis when the payor parent has more than 141 overnights with a child(ren).

                                                 12
method other than overnights if the parent has significant time periods on separate days
when the child is in the parent’s physical custody, under the direct care of the parent, but
does not stay overnight.

       3. Split Custody:

       When each of the parents have sole custody of one or more of the children, a support
obligation for each parent shall be determined based on the number of children in the other
household and offsetting the smaller obligation against the larger obligation. The parent
with the larger obligation shall pay to the other parent the difference between the two
obligations. To accomplish this calculation, a Worksheet must be completed for each
custody arrangement. There must be separate worksheets for the child(ren) who do not live
primarily with the other(s).

       4. Third-party Custody:

        When one or more children are not in the care of either biological parent, a child-
support order can issue against each parent. The support amount is calculated by using the
Worksheet and computing the obligation of each parent by multiplying each parent’s share of
income by the total child-support obligation. Both parties shall owe his or her total child-support
obligation as a money judgment of child support to the third-party caretaker or guardian. If only
one parent is available, that parent’s sole income shall be used to determine the total gross income
and one hundred percent of the basic child-support obligation shall be given to that parent. If the
third-party caretaker or guardian incurs costs for health insurance premiums, extraordinary medical
expenses, and childcare expenses, those expenses may be apportioned pro rata between the parents,
or apportioned by the court if only one parent is available, as a deviation from these Guidelines.

SECTION VI. Miscellaneous Provisions

       1. Allocation of Dependents for Tax Purposes:

        Allocation of dependents for tax purposes belongs to the payee parent pursuant to the
Internal Revenue Code. However, if allowed by state or federal law, the court shall have the
discretion to grant dependency allocation, or any part of it, to the payor parent if the benefit of the
allocation to the payor parent substantially outweighs the benefit to the payee parent.

       2. Administrative Costs:

       The amount paid to the Clerk of the Court or to the Arkansas Clearinghouse for
administrative costs pursuant to Ark. Code Ann. § 9-12-312(e)(1)(A), § 9-10-109(b)(1)(A) and §
9-14-804(b) shall not be included as support.

       3. Provisions for payment

        All child-support orders shall fix the beginning date of the child-support obligation and the
interval (weekly, bi-weekly, semimonthly, or monthly) on which payments shall be made.

       Child-support obligations shall be rounded down to the nearest whole dollar. All other
computations relating to the determination of a payor’s child-support obligation shall use
mathematical rules for rounding. If the number you are rounding is followed by 5, 6, 7, 8, or 9,
round the number up. For example: 37.5 will be rounded to 38. If the number you are rounding is
                                                  13
followed by 0, 1, 2, 3, or 4, round the number down. For example, 37.4 will be rounded to 37.
Each parent’s share of the basic child-support obligation on Line 5 of the Worksheet should be
rounded to two decimal places.

        All child-support orders shall include a provision for immediate implementation of income
withholding or withholding from a financial institution, absent a finding of good cause not to
require immediate income withholding or withholding from a financial institution. All withholding
forms shall be filed in the court file and have a security level where it can only be viewed by the
parties and attorneys of record. Circuit clerks shall only release the withholding order to parties,
their employers, and attorneys of record.

      Payment shall be made through the Arkansas Clearinghouse pursuant to Ark. Code Ann. §
9-14-805.

       4. Sharing of income information

       Parents shall provide proof of income for a previous calendar year whenever requested in
writing by certified mail by the other parent, but not more than one (1) time a year.




                                                14
                                     FORMS ADDENDUM

       Sample Calculation

       Step 1: The gross income of both parents is determined and combined. Payor parent
earns $2,000 and (payee parent earns $1,000, for a $3,000 combined gross income. Each
parents’ share of income is then determined based on their percentage of the combined income.
Payor earns 66.66% of the income, and payee earns 33.33% of the income.

       Step 2: The basic child-support obligation is determined by looking at the Chart for the
$3,000 combined income and is $469 for the parties’ one child. Each parent’s share of the basic
child-support obligation is then determined: 66.66% of $469 is $312.67 (payor parent), and
33.33% of $469 is $156.33 (payee parent).

       Step 3: A presumptive child-support obligation is then determined by adding the
allowed additional monthly child-rearing expenses including health insurance premiums,
extraordinary medical expenses, and childcare expenses. In this case, the court allows $100 that
payor parent is paying for the child’s health insurance premium and $200 that payee parent is
paying for childcare expenses, for a total of $300 for additional child-rearing expenses. Each
parent’s share of additional child-rearing expenses is determining by multiplying the percentage
of income they have available for support (see step 1) by the total expenses: 66.66% of $300 is
$200 (payor parent), and 33.33% of $300 is $100 (payee parent).

       Step 4: The total child-support obligation for each parent is determined by adding each
parent’s share of the child-support obligation with their share of allowed additional child-
rearing expenses. Payor parent ($312.67 plus $200) has a total child-support obligation of
$512.67, and payee parent ($156.33 plus $100) has a total child-support obligation of $256.33.

       Step 5: The payor receives a credit for the additional child-rearing expenses that he is
paying out of pocket. In this example, payor is paying $100 for the child’s health insurance
premium, so we deduct $100 from payor’s total child-support obligation of $512.67. Payor has
a presumed child-support order of $412.67, which shall be rounded down to $412.

       Sample language for a court order based on the calculation provided above:

        The court has determined that Plaintiff (payor) earns a gross income of $2,000 per
month and Defendant (payee) earns a gross income of $1,000 per month. Therefore, the
parents’ combined gross income is $3,000 with a basic child-support obligation of $469 for
their one child per the Chart. The court also finds that Plaintiff (payor) is paying for the
child’s health insurance premium in the amount of $100 per month and that Defendant (payee)
is paying $200 for childcare expenses, for a total of $300 for additional child-rearing expenses.
Plaintiff (payor) is responsible for 66% of the total obligation ($312.67 share of basic obligation
plus $200 for expenses) and has a total child-support obligation of $512.67. Defendant (payee)
is responsible for 33% of the total obligation ($156.33 share of basic obligation plus $100 for
expenses) and has a total child-support obligation of $256.33. Plaintiff, as the payor, shall
receive a $100 credit for the additional child-rearing expenses that he is paying out of pocket.
Plaintiff shall pay $412 per month to Defendant beginning on March 1, 2020, and he shall
continue to cover the child’s health insurance premium.




                                                  15
Child Support Worksheet
Number of children for whom support is sought__
Plaintiff is payee/payor (circle one) and Defendant is payee/payor (circle one)
                                                                    Payee Payor   Combined
PART I: Monthly Income
Line 1: Child support guidelines income
    Line 1a: Permissible deduction from income
    Line 1b: Another Permissible deduction from income
Line 2: Income available for support (Line 1 minus Line 1a
minus Line 1b)
Line 3: Each parent’s share of income available for support
(Each parent’s line 2 divided by combined line 2)
PART II: Basic Obligation
Line 4: Basic child-support obligation from monthly chart.
Line 5: Each parent’s share of the basic child-support obligation
(each parent’s line 3 multiplied by combined Line 4)
PART III: Additional Monthly Child-Rearing Expenses
Line 6: Cost of the child’s health insurance
Line 7: Cost of the child’s extraordinary medical expenses
Line 8: Cost of work-related child care expenses
Line 9: Total additional child-rearing expenses (sum of line 6, 7
& 8)
Line 10: Each parent’s share of additional child-rearing expenses
(each parent’s line 3 multiplied by combined Line 9)
PART IV: Monthly Child-Support Order
Line 11: Total child-support obligation
(each parent’s line 5 plus line 10)
Line 12: Credit for additional child-rearing expenses (obligor’s
line 9 only)
Line 13: Presumed child-support order (Line 11 minus line 12
for obligor only)




                                             16
               Family Support Chart of Basic Child Support Obligations
           (Self-Support Reserve = $900/month, Minimum Order = $125 per month)
          Combined
            Gross
           Monthly        One       Two     Three    Four      Five       Six
                   4
           Income         Child Children Children Children Children Children

             1-1050       125       125          125     125       125        125
               1100       140       142          144     146       148        150
               1150       175       178          180     183       185        188
               1200       203       213          216     219       222        225
               1250       211       249          252     256       259        263
               1300       218       284          288     292       296        300
               1350       226       320          324     329       333        338
               1400       234       343          360     365       370        375
               1450       241       354          396     402       407        413
               1500       249       365          432     438       444        450
               1550       256       376          454     475       481        488
               1600       264       387          468     511       518        525
               1650       271       398          481     537       555        563
               1700       279       409          494     552       592        600
               1750       286       420          507     567       623        638
               1800       293       431          520     581       639        675
               1850       301       442          534     596       656        713
               1900       308       453          547     611       672        730
               1950       316       463          560     626       688        748
               2000       323       474          573     640       704        765
               2050       330       485          586     654       720        783
               2100       338       496          599     669       736        800
               2150       345       506          612     683       752        817
               2200       352       517          625     698       768        834
               2250       360       528          638     712       784        852
               2300       367       538          651     727       799        869
               2350       374       549          664     741       815        886
               2400       381       560          677     756       831        904
               2450       389       571          689     770       847        921
               2500       396       581          702     785       863        938
               2550       403       592          715     799       879        955
               2600       411       603          728     814       895        973
               2650       418       613          741     828       911        990

      4
       The Combined Gross Monthly Income does not apply in cases where the child support
amount is in the blue shaded area.

                                            17
2700   425    624     754    842    927   1007
2750   433    635     767    857    943   1025
2800   440    646     780    871    958   1042
2850   447    656     793    886    974   1059
2900   454    667     806    900    990   1076
2950   462    678     819    915   1006   1094
3000   469    688     832    929   1022   1111
3050   476    699     845    944   1038   1128
3100   484    710     858    958   1054   1146
3150   491    720     871    972   1070   1163
3200   498    731     883    987   1085   1180
3250   505    742     896   1001   1101   1197
3300   512    752     909   1015   1117   1214
3350   520    763     922   1029   1132   1231
3400   527    773     934   1044   1148   1248
3450   534    784     947   1058   1164   1265
3500   541    794     960   1072   1180   1282
3550   548    805     973   1087   1195   1299
3600   556    816     986   1101   1211   1316
3650   563    826     998   1115   1227   1333
3700   570    837    1011   1129   1242   1350
3750   577    847    1024   1144   1258   1367
3800   584    858    1037   1158   1274   1385
3850   592    868    1049   1172   1289   1402
3900   599    879    1062   1186   1305   1419
3950   606    890    1075   1201   1321   1436
4000   612    899    1086   1213   1335   1451
4050   619    908    1097   1226   1348   1465
4100   625    917    1108   1238   1362   1480
4150   631    926    1119   1250   1375   1495
4200   637    935    1130   1263   1389   1510
4250   644    945    1141   1275   1402   1524
4300   650    954    1152   1287   1416   1539
4350   656    963    1163   1300   1429   1554
4400   662    972    1174   1312   1443   1569
4450   668    981    1185   1324   1457   1583
4500   675    990    1197   1337   1470   1598
4550   681    999    1208   1349   1484   1613
4600   687   1008    1219   1361   1497   1628
4650   693   1018    1230   1373   1511   1642
4700   699   1027    1241   1386   1524   1657
4750   706   1036    1252   1398   1538   1672
4800   712   1045    1263   1410   1552   1686
4850   718   1054    1274   1423   1565   1701
4900   724   1063    1285   1435   1579   1716
4950   731   1072    1296   1447   1592   1731
                    18
5000   737   1081    1307   1460   1606   1745
5050   743   1091    1318   1472   1619   1760
5100   749   1100    1329   1484   1633   1775
5150   755   1109    1340   1497   1646   1790
5200   762   1118    1351   1509   1660   1804
5250   768   1127    1362   1521   1674   1819
5300   774   1136    1373   1534   1687   1834
5350   780   1145    1384   1546   1701   1849
5400   785   1152    1392   1555   1710   1859
5450   788   1154    1394   1557   1712   1861
5500   790   1156    1395   1559   1715   1864
5550   793   1159    1397   1561   1717   1866
5600   795   1161    1399   1563   1719   1869
5650   798   1163    1401   1565   1721   1871
5700   800   1165    1403   1567   1724   1873
5750   802   1167    1405   1569   1726   1876
5800   805   1170    1406   1571   1728   1878
5850   807   1172    1408   1573   1730   1881
5900   810   1174    1410   1575   1733   1883
5950   812   1176    1412   1577   1735   1886
6000   815   1178    1414   1579   1737   1888
6050   817   1181    1416   1582   1740   1891
6100   821   1185    1421   1587   1746   1897
6150   824   1189    1425   1592   1751   1904
6200   827   1193    1430   1598   1757   1910
6250   830   1197    1435   1603   1763   1916
6300   834   1201    1440   1608   1769   1923
6350   837   1205    1444   1613   1775   1929
6400   840   1209    1449   1619   1781   1936
6450   843   1214    1454   1624   1787   1942
6500   847   1218    1459   1629   1792   1948
6550   850   1222    1464   1635   1798   1955
6600   853   1226    1468   1640   1804   1961
6650   856   1230    1473   1645   1810   1967
6700   860   1234    1478   1651   1816   1974
6750   865   1240    1485   1659   1825   1984
6800   870   1247    1494   1669   1835   1995
6850   875   1254    1502   1678   1846   2006
6900   880   1261    1510   1687   1856   2017
6950   886   1268    1519   1696   1866   2028
7000   891   1274    1527   1705   1876   2039
7050   896   1281    1535   1715   1886   2050
7100   901   1288    1543   1724   1896   2061
7150   907   1295    1552   1733   1907   2072
7200   912   1302    1560   1742   1917   2083
7250   917   1308    1568   1752   1927   2095
                    19
7300    923   1315    1576   1761   1937   2106
7350    928   1322    1585   1770   1947   2117
7400    932   1328    1592   1778   1956   2126
7450    936   1334    1598   1785   1964   2135
7500    939   1340    1605   1793   1972   2143
7550    943   1345    1611   1800   1980   2152
7600    947   1351    1618   1807   1988   2161
7650    950   1357    1624   1814   1996   2169
7700    954   1362    1631   1821   2004   2178
7750    957   1368    1637   1828   2011   2186
7800    961   1373    1643   1835   2019   2195
7850    964   1379    1649   1842   2027   2203
7900    968   1384    1656   1849   2034   2211
7950    971   1390    1662   1856   2042   2220
8000    975   1395    1668   1863   2050   2228
8050    978   1401    1674   1870   2057   2236
8100    980   1402    1676   1872   2060   2239
8150    982   1404    1678   1875   2062   2242
8200    984   1406    1681   1877   2065   2245
8250    986   1408    1683   1880   2068   2248
8300    988   1410    1685   1882   2070   2250
8350    989   1411    1687   1885   2073   2253
8400    991   1413    1689   1887   2076   2256
8450    993   1415    1691   1889   2078   2259
8500    995   1417    1694   1892   2081   2262
8550    997   1419    1696   1894   2084   2265
8600    999   1420    1698   1897   2086   2268
8650   1001   1422    1700   1899   2089   2271
8700   1002   1424    1702   1902   2092   2274
8750   1005   1427    1705   1905   2095   2278
8800   1008   1430    1709   1909   2100   2283
8850   1011   1434    1714   1914   2106   2289
8900   1014   1438    1718   1919   2111   2294
8950   1017   1442    1722   1923   2116   2300
9000   1020   1445    1726   1928   2121   2305
9050   1023   1449    1730   1933   2126   2311
9100   1027   1453    1735   1937   2131   2317
9150   1030   1457    1739   1942   2136   2322
9200   1033   1461    1743   1947   2141   2328
9250   1036   1464    1747   1951   2147   2333
9300   1039   1468    1751   1956   2152   2339
9350   1042   1472    1755   1961   2157   2344
9400   1045   1476    1760   1965   2162   2350
9450   1048   1478    1763   1970   2167   2355
9500   1050   1480    1767   1974   2171   2360
9550   1053   1483    1770   1977   2175   2364
                     20
 9600   1055   1485    1774   1981   2180   2369
 9650   1057   1487    1777   1985   2184   2374
 9700   1060   1489    1781   1989   2188   2379
 9750   1062   1491    1784   1993   2193   2383
 9800   1064   1493    1788   1997   2197   2388
 9850   1067   1495    1791   2001   2201   2393
 9900   1069   1497    1795   2005   2206   2397
 9950   1071   1499    1799   2009   2210   2402
10000   1074   1501    1802   2013   2214   2407
10050   1076   1504    1806   2017   2219   2412
10100   1078   1506    1809   2021   2223   2416
10150   1081   1508    1813   2025   2227   2421
10200   1083   1510    1816   2029   2232   2426
10250   1085   1512    1820   2033   2236   2430
10300   1088   1514    1823   2037   2240   2435
10350   1090   1516    1827   2040   2245   2440
10400   1092   1518    1830   2044   2249   2444
10450   1095   1521    1834   2049   2253   2449
10500   1098   1526    1839   2054   2260   2456
10550   1102   1531    1844   2060   2266   2463
10600   1106   1536    1850   2066   2273   2471
10650   1109   1542    1855   2072   2279   2478
10700   1113   1547    1860   2078   2286   2485
10750   1116   1552    1866   2084   2292   2492
10800   1120   1557    1871   2090   2299   2499
10850   1123   1562    1876   2096   2305   2506
10900   1127   1568    1881   2101   2312   2513
10950   1130   1573    1887   2107   2318   2520
11000   1134   1578    1892   2113   2324   2527
11050   1137   1583    1897   2119   2331   2534
11100   1141   1589    1903   2125   2338   2541
11150   1145   1595    1908   2132   2345   2549
11200   1149   1600    1914   2138   2352   2557
11250   1153   1606    1920   2145   2359   2564
11300   1156   1612    1926   2151   2366   2572
11350   1160   1618    1931   2157   2373   2580
11400   1164   1623    1937   2164   2380   2587
11450   1168   1629    1943   2170   2387   2595
11500   1172   1635    1949   2177   2395   2603
11550   1176   1641    1955   2183   2402   2611
11600   1180   1646    1960   2190   2409   2618
11650   1184   1652    1966   2196   2416   2626
11700   1187   1658    1972   2203   2423   2634
11750   1191   1664    1978   2209   2430   2642
11800   1195   1668    1984   2216   2437   2649
11850   1198   1672    1990   2222   2445   2657
                      21
11900   1202   1677    1996   2229   2452   2665
11950   1206   1681    2002   2236   2459   2673
12000   1209   1686    2008   2242   2467   2681
12050   1213   1690    2013   2249   2474   2689
12100   1216   1695    2019   2256   2481   2697
12150   1220   1699    2025   2262   2489   2705
12200   1223   1703    2031   2269   2496   2713
12250   1227   1708    2037   2276   2503   2721
12300   1231   1712    2043   2282   2511   2729
12350   1234   1717    2049   2289   2518   2737
12400   1238   1721    2055   2296   2525   2745
12450   1241   1725    2061   2302   2532   2753
12500   1245   1730    2067   2309   2540   2761
12550   1248   1734    2073   2316   2547   2769
12600   1252   1739    2079   2322   2554   2777
12650   1256   1743    2085   2329   2562   2785
12700   1259   1748    2091   2335   2569   2792
12750   1263   1752    2097   2342   2576   2800
12800   1266   1756    2103   2349   2584   2808
12850   1270   1761    2109   2355   2591   2816
12900   1273   1765    2115   2362   2598   2824
12950   1277   1770    2121   2369   2606   2832
13000   1280   1774    2127   2375   2613   2840
13050   1284   1779    2132   2382   2620   2848
13100   1288   1783    2138   2389   2627   2856
13150   1291   1787    2144   2395   2635   2864
13200   1295   1792    2150   2402   2642   2872
13250   1298   1796    2156   2409   2649   2880
13300   1302   1801    2162   2415   2657   2888
13350   1305   1805    2168   2422   2664   2896
13400   1309   1809    2174   2428   2671   2904
13450   1313   1814    2180   2435   2679   2912
13500   1316   1818    2186   2442   2686   2920
13550   1320   1823    2192   2448   2693   2928
13600   1323   1827    2198   2455   2701   2936
13650   1326   1831    2202   2460   2706   2942
13700   1329   1834    2206   2465   2711   2947
13750   1331   1838    2211   2469   2716   2952
13800   1334   1841    2215   2474   2721   2958
13850   1337   1844    2219   2478   2726   2963
13900   1339   1848    2223   2483   2731   2969
13950   1342   1851    2227   2487   2736   2974
14000   1345   1854    2231   2492   2741   2979
14050   1347   1858    2235   2496   2746   2985
14100   1350   1861    2238   2500   2750   2990
14150   1352   1864    2242   2504   2755   2994
                      22
14200   1354   1867    2245   2508   2759   2999
14250   1357   1870    2249   2512   2763   3004
14300   1359   1873    2253   2516   2768   3008
14350   1361   1876    2256   2520   2772   3013
14400   1363   1879    2260   2524   2776   3018
14450   1366   1882    2263   2528   2781   3023
14500   1368   1885    2267   2532   2785   3027
14550   1370   1888    2270   2536   2790   3032
14600   1373   1891    2274   2540   2794   3037
14650   1375   1894    2277   2544   2798   3042
14700   1377   1897    2281   2548   2803   3046
14750   1380   1900    2284   2552   2807   3051
14800   1382   1903    2288   2556   2811   3056
14850   1384   1906    2292   2560   2816   3061
14900   1387   1909    2295   2564   2820   3065
14950   1389   1911    2299   2568   2824   3070
15000   1391   1914    2302   2572   2829   3075
15050   1394   1917    2306   2576   2833   3080
15100   1396   1920    2309   2580   2838   3084
15150   1398   1923    2313   2584   2842   3089
15200   1401   1926    2316   2587   2846   3094
15250   1403   1929    2320   2591   2851   3099
15300   1405   1932    2324   2595   2855   3103
15350   1408   1935    2327   2599   2859   3108
15400   1410   1938    2331   2603   2864   3113
15450   1412   1941    2334   2607   2868   3118
15500   1414   1944    2338   2611   2872   3122
15550   1417   1947    2341   2615   2877   3127
15600   1419   1950    2345   2619   2881   3132
15650   1421   1953    2348   2623   2886   3137
15700   1424   1956    2352   2627   2890   3141
15750   1426   1959    2356   2631   2894   3146
15800   1428   1962    2359   2635   2899   3151
15850   1431   1965    2363   2639   2903   3156
15900   1433   1968    2366   2643   2907   3160
15950   1435   1971    2370   2647   2912   3165
16000   1438   1974    2373   2651   2916   3170
16050   1440   1977    2377   2655   2920   3174
16100   1442   1980    2380   2659   2925   3179
16150   1445   1983    2384   2663   2929   3184
16200   1447   1986    2387   2667   2934   3189
16250   1449   1989    2391   2671   2938   3193
16300   1452   1992    2395   2675   2942   3198
16350   1454   1995    2398   2679   2947   3203
16400   1456   1998    2402   2683   2951   3208
16450   1459   2001    2405   2686   2955   3212
                      23
16500   1462   2004    2408   2690   2959   3216
16550   1464   2007    2412   2694   2963   3221
16600   1467   2009    2415   2697   2967   3225
16650   1470   2012    2418   2701   2971   3230
16700   1472   2015    2421   2705   2975   3234
16750   1475   2018    2425   2708   2979   3239
16800   1478   2021    2428   2712   2983   3243
16850   1480   2024    2431   2716   2987   3247
16900   1483   2027    2435   2720   2992   3252
16950   1486   2030    2438   2723   2996   3256
17000   1488   2033    2441   2727   3000   3261
17050   1491   2036    2445   2731   3004   3265
17100   1494   2038    2448   2734   3008   3269
17150   1496   2041    2451   2738   3012   3274
17200   1499   2044    2455   2742   3016   3278
17250   1501   2047    2457   2745   3019   3282
17300   1504   2050    2461   2748   3023   3286
17350   1506   2052    2464   2752   3027   3291
17400   1509   2055    2467   2756   3031   3295
17450   1512   2058    2470   2759   3035   3299
17500   1514   2061    2474   2763   3039   3304
17550   1517   2064    2477   2767   3043   3308
17600   1520   2067    2480   2770   3047   3312
17650   1522   2070    2483   2774   3051   3317
17700   1525   2072    2487   2778   3055   3321
17750   1527   2075    2490   2781   3059   3325
17800   1530   2078    2493   2784   3063   3329
17850   1532   2081    2496   2788   3067   3333
17900   1535   2083    2499   2791   3070   3338
17950   1537   2086    2502   2795   3074   3342
18000   1540   2089    2505   2798   3078   3346
18050   1542   2091    2508   2802   3082   3350
18100   1545   2094    2511   2805   3086   3354
18150   1547   2097    2514   2809   3090   3358
18200   1550   2100    2518   2812   3093   3362
18250   1552   2102    2521   2816   3097   3367
18300   1555   2105    2524   2819   3101   3371
18350   1557   2108    2527   2822   3105   3375
18400   1560   2110    2530   2826   3109   3379
18450   1562   2113    2533   2829   3112   3383
18500   1565   2116    2536   2833   3116   3387
18550   1567   2119    2539   2836   3120   3391
18600   1570   2121    2542   2840   3124   3396
18650   1572   2124    2545   2843   3128   3400
18700   1575   2127    2549   2847   3131   3404
18750   1577   2129    2552   2850   3135   3408
                      24
18800   1580   2132    2555   2854   3139   3412
18850   1582   2135    2558   2857   3143   3416
18900   1585   2138    2561   2861   3147   3420
18950   1587   2140    2564   2864   3150   3424
19000   1590   2143    2567   2867   3154   3429
19050   1592   2146    2570   2871   3158   3433
19100   1595   2148    2573   2874   3162   3437
19150   1597   2151    2576   2878   3166   3441
19200   1599   2154    2579   2881   3169   3445
19250   1602   2157    2583   2885   3173   3449
19300   1604   2159    2586   2888   3177   3453
19350   1607   2162    2589   2892   3181   3458
19400   1609   2165    2592   2895   3185   3462
19450   1612   2167    2595   2899   3188   3466
19500   1614   2170    2598   2902   3192   3470
19550   1617   2173    2601   2905   3196   3474
19600   1619   2176    2604   2909   3200   3478
19650   1622   2178    2607   2912   3204   3482
19700   1624   2181    2610   2916   3207   3486
19750   1627   2184    2614   2919   3211   3491
19800   1629   2186    2617   2923   3215   3495
19850   1632   2189    2620   2926   3219   3499
19900   1634   2192    2623   2930   3223   3503
19950   1637   2195    2626   2933   3226   3507
20000   1639   2197    2629   2937   3230   3511
20050   1642   2200    2632   2940   3234   3515
20100   1644   2203    2635   2944   3238   3520
20150   1647   2206    2638   2947   3242   3524
20200   1649   2208    2641   2950   3245   3528
20250   1652   2211    2644   2954   3249   3532
20300   1654   2214    2648   2957   3253   3536
20350   1657   2216    2651   2961   3257   3540
20400   1659   2219    2654   2964   3261   3544
20450   1662   2222    2657   2968   3264   3548
20500   1664   2225    2660   2971   3268   3553
20550   1667   2227    2663   2975   3272   3557
20600   1669   2230    2666   2978   3276   3561
20650   1672   2233    2669   2982   3280   3565
20700   1674   2235    2672   2985   3284   3569
20750   1677   2238    2675   2988   3287   3573
20800   1679   2241    2679   2992   3291   3577
20850   1681   2243    2681   2995   3295   3581
20900   1683   2246    2684   2998   3298   3585
20950   1684   2248    2687   3001   3301   3588
21000   1686   2251    2689   3004   3304   3592
21050   1687   2253    2692   3007   3308   3595
                      25
21100   1689   2255    2695   3010   3311   3599
21150   1691   2258    2697   3013   3314   3602
21200   1692   2260    2700   3016   3317   3606
21250   1694   2262    2702   3019   3321   3609
21300   1695   2265    2705   3022   3324   3613
21350   1697   2267    2708   3025   3327   3616
21400   1698   2269    2710   3027   3330   3620
21450   1700   2272    2713   3030   3333   3623
21500   1701   2274    2716   3033   3337   3627
21550   1703   2277    2718   3036   3340   3630
21600   1704   2279    2721   3039   3343   3634
21650   1706   2281    2723   3042   3346   3637
21700   1707   2284    2726   3045   3350   3641
21750   1709   2286    2729   3048   3353   3644
21800   1710   2288    2731   3051   3356   3648
21850   1712   2291    2734   3054   3359   3652
21900   1713   2293    2737   3057   3362   3655
21950   1715   2295    2739   3060   3366   3659
22000   1716   2298    2742   3063   3369   3662
22050   1718   2300    2744   3066   3372   3666
22100   1719   2303    2747   3069   3375   3669
22150   1721   2305    2750   3071   3379   3673
22200   1722   2307    2752   3074   3382   3676
22250   1724   2310    2755   3077   3385   3680
22300   1726   2312    2758   3080   3388   3683
22350   1727   2314    2760   3083   3392   3687
22400   1729   2317    2763   3086   3395   3690
22450   1730   2319    2766   3089   3398   3694
22500   1732   2321    2768   3092   3401   3697
22550   1733   2324    2771   3095   3404   3701
22600   1735   2326    2773   3098   3408   3704
22650   1736   2328    2776   3101   3411   3708
22700   1738   2331    2779   3104   3414   3711
22750   1739   2333    2781   3107   3417   3715
22800   1741   2336    2784   3110   3421   3718
22850   1742   2338    2787   3113   3424   3722
22900   1744   2340    2789   3115   3427   3725
22950   1745   2343    2792   3118   3430   3729
23000   1747   2345    2794   3121   3433   3732
23050   1748   2347    2797   3124   3437   3736
23100   1750   2350    2800   3127   3440   3739
23150   1751   2352    2802   3130   3443   3743
23200   1753   2354    2805   3133   3446   3746
23250   1754   2357    2808   3136   3450   3750
23300   1756   2359    2810   3139   3453   3753
23350   1758   2362    2813   3142   3456   3757
                      26
23400   1759   2364    2815   3145   3459   3760
23450   1761   2366    2818   3148   3462   3764
23500   1762   2369    2821   3151   3466   3767
23550   1764   2371    2823   3154   3469   3771
23600   1765   2373    2826   3157   3472   3774
23650   1767   2376    2829   3159   3475   3778
23700   1768   2378    2831   3162   3479   3781
23750   1770   2380    2834   3165   3482   3785
23800   1771   2383    2836   3168   3485   3788
23850   1773   2385    2839   3171   3488   3792
23900   1774   2388    2842   3174   3492   3795
23950   1776   2390    2844   3177   3495   3799
24000   1777   2392    2847   3180   3498   3802
24050   1779   2395    2850   3183   3501   3806
24100   1780   2397    2852   3186   3504   3809
24150   1782   2399    2855   3189   3508   3813
24200   1783   2402    2857   3192   3511   3816
24250   1785   2404    2860   3195   3514   3820
24300   1786   2406    2863   3198   3517   3823
24350   1788   2409    2865   3201   3521   3827
24400   1789   2411    2868   3203   3524   3830
24450   1791   2414    2871   3206   3527   3834
24500   1793   2416    2873   3209   3530   3837
24550   1794   2418    2876   3212   3533   3841
24600   1796   2421    2878   3215   3537   3844
24650   1797   2423    2881   3218   3540   3848
24700   1799   2425    2884   3221   3543   3851
24750   1800   2428    2886   3224   3546   3855
24800   1802   2430    2889   3227   3550   3858
24850   1803   2432    2892   3230   3553   3862
24900   1805   2435    2894   3233   3556   3865
24950   1806   2437    2897   3236   3559   3869
25000   1808   2440    2899   3239   3563   3872
25050   1809   2442    2902   3242   3566   3876
25100   1811   2444    2905   3245   3569   3879
25150   1812   2447    2907   3247   3572   3883
25200   1814   2449    2910   3250   3575   3886
25250   1815   2451    2913   3253   3579   3890
25300   1817   2454    2915   3256   3582   3893
25350   1818   2456    2918   3259   3585   3897
25400   1820   2458    2920   3262   3588   3901
25450   1821   2461    2923   3265   3592   3904
25500   1823   2463    2926   3268   3595   3908
25550   1825   2466    2928   3271   3598   3911
25600   1826   2468    2931   3274   3601   3915
25650   1828   2470    2934   3277   3604   3918
                      27
25700   1829   2473    2936   3280   3608   3922
25750   1831   2475    2939   3283   3611   3925
25800   1832   2477    2941   3286   3614   3929
25850   1834   2480    2944   3289   3617   3932
25900   1835   2482    2947   3291   3621   3936
25950   1837   2484    2949   3294   3624   3939
26000   1838   2487    2952   3297   3627   3943
26050   1840   2489    2955   3300   3630   3946
26100   1841   2492    2957   3303   3633   3950
26150   1843   2494    2960   3306   3637   3953
26200   1844   2496    2962   3309   3640   3957
26250   1846   2499    2965   3312   3643   3960
26300   1847   2501    2968   3315   3646   3964
26350   1849   2503    2970   3318   3650   3967
26400   1850   2506    2973   3321   3653   3971
26450   1852   2508    2976   3324   3656   3974
26500   1853   2510    2978   3327   3659   3978
26550   1855   2513    2981   3330   3663   3981
26600   1856   2515    2983   3333   3666   3985
26650   1858   2518    2986   3335   3669   3988
26700   1860   2520    2989   3338   3672   3992
26750   1861   2522    2991   3341   3675   3995
26800   1863   2525    2994   3344   3679   3999
26850   1864   2527    2997   3347   3682   4002
26900   1866   2529    2999   3350   3685   4006
26950   1867   2532    3002   3353   3688   4009
27000   1869   2534    3004   3356   3692   4013
27050   1870   2536    3007   3359   3695   4016
27100   1872   2539    3010   3362   3698   4020
27150   1873   2541    3012   3365   3701   4023
27200   1875   2544    3015   3368   3704   4027
27250   1876   2546    3018   3371   3708   4030
27300   1878   2548    3020   3374   3711   4034
27350   1879   2551    3023   3377   3714   4037
27400   1881   2553    3025   3379   3717   4041
27450   1882   2555    3028   3382   3721   4044
27500   1884   2558    3031   3385   3724   4048
27550   1885   2560    3033   3388   3727   4051
27600   1887   2562    3036   3391   3730   4055
27650   1888   2565    3039   3394   3734   4058
27700   1890   2567    3041   3397   3737   4062
27750   1892   2570    3044   3400   3740   4065
27800   1893   2572    3046   3403   3743   4069
27850   1895   2574    3049   3406   3746   4072
27900   1896   2577    3052   3409   3750   4076
27950   1898   2579    3054   3412   3753   4079
                      28
28000   1899   2581    3057   3415   3756   4083
28050   1901   2584    3060   3418   3759   4086
28100   1902   2586    3062   3420   3763   4090
28150   1904   2588    3065   3423   3766   4093
28200   1905   2591    3067   3426   3769   4097
28250   1907   2593    3070   3429   3772   4100
28300   1908   2596    3073   3432   3775   4104
28350   1910   2598    3075   3435   3779   4107
28400   1911   2600    3078   3438   3782   4111
28450   1913   2603    3081   3441   3785   4114
28500   1914   2605    3083   3444   3788   4118
28550   1916   2607    3086   3447   3792   4121
28600   1917   2610    3088   3450   3795   4125
28650   1919   2612    3091   3453   3798   4128
28700   1920   2614    3094   3456   3801   4132
28750   1922   2617    3096   3459   3804   4135
28800   1924   2619    3099   3462   3808   4139
28850   1925   2622    3102   3464   3811   4142
28900   1927   2624    3104   3467   3814   4146
28950   1928   2626    3107   3470   3817   4150
29000   1930   2629    3109   3473   3821   4153
29050   1931   2631    3112   3476   3824   4157
29100   1933   2633    3115   3479   3827   4160
29150   1934   2636    3117   3482   3830   4164
29200   1936   2638    3120   3485   3834   4167
29250   1937   2640    3123   3488   3837   4171
29300   1939   2643    3125   3491   3840   4174
29350   1940   2644    3127   3493   3842   4177
29400   1941   2646    3129   3495   3844   4179
29450   1942   2647    3130   3496   3846   4181
29500   1943   2648    3131   3498   3848   4183
29550   1943   2649    3133   3499   3850   4185
29600   1944   2650    3134   3501   3851   4186
29650   1945   2652    3135   3502   3853   4188
29700   1946   2653    3137   3504   3855   4190
29750   1947   2654    3138   3505   3857   4192
29800   1948   2655    3140   3507   3859   4194
29850   1949   2656    3141   3508   3860   4196
29900   1950   2658    3142   3510   3862   4198
29950   1951   2659    3144   3512   3864   4200
30000   1952   2660    3145   3513   3866   4202




                      29
                 IN THE CIRCUIT COURT OF                       COUNTY, ARKANSAS

                          (Domestic Relations Division) _____Division


Plaintiff

v.                              Case No. _____DR__________________


Defendant

                              AFFIDAVIT OF FINANCIAL MEANS

Name:_________________________, being duly sworn, says under penalty of perjury, that
he/she has prepared or approved this financial statement, and that the following information and
attachments (including income verification as required by page 6) are complete, true, and
correct.

__________________                                     _____________________________
Date                                                   Signature

Subscribed and sworn to before me on this day of              20 .
                                                                            Notary Public
My commission expires:


                                           MY INCOME
            1.        How often are you paid?

                        ____ weekly
                        ____ bi-weekly (every two weeks—26 times a year)
                        ____ monthly
                        ____ bi-monthly (twice a month–24 times a year)
                        ____ other –Explain (attach an exhibit if necessary):

            2.        Gross Pay:
                                   $__________________________




Page 1 of 6                                                                       ______ ______
                                                                                   Initials Initials



                                                  30
                                            INCOME


         Income:                            Amount:        Source       Frequency
 3
         Gross wages from employment,
 3.1
         contract labor, etc.
 3.2     Bonuses or incentive pay not
         reflected on page 2:
 3.3     Other court-ordered income
         such as alimony/child support
         paid to you:
 3.4     Payments from a settlement or
         annuity:
 3.5     Regular gifts from relatives or
         friends:
 3.6     Investment income such as rent
         payments to you:
 3.7     Stock dividends or bond
         payments:
 3.8     Regular payments to you or on
         your behalf from a Trust:
 3.9     Other:

 3.10         TOTAL
              MONTHLY INCOME:                          $



                              OTHER AVAILABLE FUNDS
  4       ASSET                               AMOUNT        SOURCE
          Cash on hand, and in bank
  4.1     accounts:
  4.2     Trust fund assets held on your
          behalf:
  4.3     Stocks, bonds, mutual funds:

  4.4     Other (i.e., 401-K, retirement,
          etc.):
  4.5     TOTAL:
                                              $


Page 2 of 6                                                         ______ ______
                                                                     Initials Initials


                                               31
                           MY CURRENT MONTHLY EXPENSES *

  5.
            Expense:                  Amount:               Expense:                  Amount:
         Health Insurance- for                            Health Insurance-
  a.
         child only                   $              n.   excludes amount in          $
                                                          “a”
         Extraordinary medical                            Non-covered medical
  b.
         expenses for child in this   $              o.   for self or child not       $
         case                                             involved in this case
         Childcare for child in                           Childcare for child not
  c.
         this case                    $              p.   involved in this case       $
         Rent/house payment                               Car payment
  d.
                                      $              q.                               $
         Media Services, e.g.,                            Car Insurance
  e.
         Cable/Satellite, Internet    $              r.                               $
         Telephone                                        Car fuel and
  f.
                                      $              s.   maintenance                 $
         Gas, water, trash, &                             Lawn care
  g.     electricity                  $              t.                               $

  h.     Union dues                   $              u.   Charitable giving           $

  i.     Pension plan                 $              v.   Household Expenses          $

  j.     401(k) payments              $              w.   Dry cleaning                $

  k.     Garnishments                 $              x.   Life Insurance:             $

  l.     Alcohol and Tobacco          $              y.   Other:                      $
         Products

  m.     Food                         $              z.            TOTAL              $


       * Place a check mark by all expenses which you are not currently paying.




Page 3 of 6                                                                         ______ ______
                                                                                     Initials Initials



                                                32
                                           MINOR CHILDREN

     6.                                                                            Number of children:

     a.          Number of minor children I have with opposing party:              #

     b.          Number of other minor children I have:                            #

     c.          Names of minor children involved in this case:                    AGE

          1.

          2.

          3.

          4.


                                         CREDITORS & DEBTS
7.             Debts in the names of BOTH PARTIES are:

                      Creditor:                           Total amount owed:   Monthly payment:

     a.                                                   $                    $

     b.                                                   $                    $

     c.                                                   $                    $

     d.                                                   $                    $

     e.                                                   $                    $

     f.                                                   $                    $

                      Totals:                             $                    $




Page 4 of 6                                                                         _______ ______
                                                                                     Initials Initials


                                                      33
8.        Debts only in my name:

                   Creditor:                           Total amount owed:   Monthly payment:

     a.                                                $                    $

     b.                                                $                    $

     c.                                                $                    $

     d.                                                $                    $

     e.                                                $                    $

                   Totals:                             $                    $


9.        Debts only in the name of the other party:

                  Creditor:                            Total amount owed:   Monthly payment:

     a.                                                $                    $

     b.                                                $                    $

     c.                                                $                    $

     d.                                                $                    $

     e.                                                $                    $

                   Totals:                             $                    $


10. SUMMARY OF ABOVE DEBT TABLES:


          Summary of Debts:           Total Owed:                Total Monthly Payments:
          Joint Debts:
     a.
                                      $                          $
          My Debts:
     b.
                                      $                          $
          Other Party’s Debts:
     c.
                                      $                          $

Page 5 of 6                                                                     _______ ______
                                                                                 Initials Initials
                                                  34
         ACKNOWLEDGEMENT OF RESPONSIBILITIES AND CONSEQUENCES
I, _________________________, understand that I must comply with the following. I
acknowledge and agree to each provision by initialing each paragraph below.

_____Both parties must complete and exchange this six-page affidavit at least three days before a
court hearing where financial matters are at issue. The affidavit must be provided to opposing
counsel, if a party is represented, or directly to a self-represented litigant.

_____Both parties must supply the original notarized affidavit to the court.

_____ If I am employed, I must attach copies of my last three paystubs to this affidavit.

_____ If I am self-employed, I must attach copies of my last two federal and state tax returns,
including all schedules, to this affidavit.

_____ Before each court hearing where financial matters are at issue, I will review this document
and provide updated information to the other party and to the court.

_____ I understand that the cost of dependent health insurance coverage is the difference between
self-only and self with dependents or family coverage or the cost of adding the child(ren) to existing
coverage.

_____ I understand that failing to comply with these provisions, or deliberately attempting to
mislead the court or the opposing party, may result in my being held in contempt of court, being
fined, being ordered to pay attorney’s fees, and/or being sentenced up to 6 months in jail, and that
serious violations can result in prosecution for felony perjury—punishable by 3 to 10 years in prison.


______________________                         ________________________________
Date                                                 Signature

I certify that I have reviewed this affidavit with my client and advised him or her of the importance
of providing true, correct, complete answers and the required exhibits.


_______________________                        ________________________________
Date                                                 Attorney




Page 6 of 6                                                                        ______ ______
                                                                                    Initials Initials
Form Revised 04/2022
                                                 35